ON MOTION
RADER, Circuit Judge.

ORDER

The Secretary of Veterans Affairs moves to waive the requirements of Fed. Cir. R. 27(f) and to dismiss Wilburn F. McLean’s appeal because he has appealed from a nonfinal order. McLean opposes.
On February 18, 1999, the Board of Veterans’ Appeals denied McLean’s claim for an earlier effective date for his service-connected psychophysiological gastrointestinal disorder. McLean appealed to the Court of Appeals for Veterans Claims. Based on the retroactive provisions of the Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096, the Court of Appeals for Veterans Claims vacated the Board’s decision and remanded for readjudication of McLean’s judgment of the Court of Appeals for Veterans Claims that falls within our jurisdictional mandate. See 38 U.S.C. § 7292(c). Neither does it fall within any of the other exceptions permitting appeals from remand orders. See Adams v. Principi, 256 F.3d 1318 (Fed.Cir.2001); Travelstead v. Derwinski, 978 F.2d 1244 (Fed.Cir.1992).
Accordingly,
IT IS ORDERED THAT:
(1) The Secretary’s motion to waive the requirements of Fed. Cir. R. 27(f) is granted.
(2) The Secretary’s motion to dismiss is granted.
(3) Each side shall bear its own costs.